DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under 35 U.S.C. § 101 has been withdrawn in view of the claim amendment and the applicants remarks filed on April 21 2022. 

Allowable Subject Matter
2.	Claims 1-2, 5-7, and 9-17 renumbered as claims 1-14 are allowed.
3.	The following is an examiners statement of reasons for allowance. 

Regarding Claims 1, 16, and 17, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim features of “estimating a state sequence from time-series data of communication traffic based on a continuous hidden Markov model as a lower layer of a hierarchical hidden Markov model;, applying a discrete hidden Markov model as an upper layer of a hierarchical hidden Markov model to the state sequence estimated based on the continuous hidden Markov model; grouping, a plurality of states in a segment having resembling state transition patterns in the estimated state sequence; assigning one state of the discrete hidden Markov model to the plurality of states grouped into one group to perform extraction of a state sequence, based on the discrete hidden Markov model with the plurality of patterns grouped into the one group as the one state; extracting a feature value of the communication traffic, based on the state sequence extracted based on the discrete hidden Markov model, and 2Appln. No.: 16/758,209 collating the feature value with one or more application feature values registered in advance to determine an application state corresponding to the time-series data”

The teachings of Mermoud et al. US (2014/0222997) discloses techniques relating to a Hidden Markov Model (HMM) which determines a statistical model for each of one or more singular-node traffic profiles (see Para [0019]) where respective traffic is analyzed from individual nodes in a computer network, and the traffic is matched against the statistical model for the one or more traffic profiles for modeling traffic patterns and determining a state sequence (see Fig. 5 & Para’s [0019], [0038-0041], & [0052-0055]). 

However Mermoud fails to disclose the claim features of “estimating a state sequence from time-series data of communication traffic based on a continuous hidden Markov model as a lower layer of a hierarchical hidden Markov model;, applying a discrete hidden Markov model as an upper layer of a hierarchical hidden Markov model to the state sequence estimated based on the continuous hidden Markov model; grouping, a plurality of states in a segment having resembling state transition patterns in the estimated state sequence; assigning one state of the discrete hidden Markov model to the plurality of states grouped into one group to perform extraction of a state sequence, based on the discrete hidden Markov model with the plurality of patterns grouped into the one group as the one state; extracting a feature value of the communication traffic, based on the state sequence extracted based on the discrete hidden Markov model, and 2Appln. No.: 16/758,209 collating the feature value with one or more application feature values registered in advance to determine an application state corresponding to the time-series data”
 
The teachings of McCann US (2015/0161518) discloses determining an application state using the Hidden Markov Model in which the hidden Markov Model (HMM) is trained for each of the application protocol types for computing an estimated likelihood of an unknown application protocol type to be a respective application protocol type associated with each of the trained HMMs (see Para [0004], [0032-0034], & [0059]). 

However McCann fails to disclose the claim features of “estimating a state sequence from time-series data of communication traffic based on a continuous hidden Markov model as a lower layer of a hierarchical hidden Markov model;, applying a discrete hidden Markov model as an upper layer of a hierarchical hidden Markov model to the state sequence estimated based on the continuous hidden Markov model; grouping, a plurality of states in a segment having resembling state transition patterns in the estimated state sequence; assigning one state of the discrete hidden Markov model to the plurality of states grouped into one group to perform extraction of a state sequence, based on the discrete hidden Markov model with the plurality of patterns grouped into the one group as the one state; extracting a feature value of the communication traffic, based on the state sequence extracted based on the discrete hidden Markov model, and 2Appln. No.: 16/758,209 collating the feature value with one or more application feature values registered in advance to determine an application state corresponding to the time-series data”. 

4.	The dependent claims 2, 5-7, 9-15, and 17 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461